Citation Nr: 1220942	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus and diabetic related disorders, such as retinopathy and neuropathy of the lower extremities, to include as due to herbicide exposure in Vietnam and Thailand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

When this case was previously before the Board in February 2009 and November 2011, it was remanded for additional development.  It has since returned to the Board for further appellate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  As the Veteran did not serve in Vietnam during the Vietnam era, he is not entitled to a presumption of exposure to herbicides, to include Agent Orange during such service.

2.  There also is no competent evidence that the Veteran was ever exposed to herbicides while stationed in Thailand or in any other capacity during his service.

3.  Diabetes mellitus and related disorders were not shown in service or for many years thereafter, and there is no competent evidence or opinion even suggesting that there exists a medical nexus between the Veteran's current diagnosis of diabetes mellitus and related complications and service.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus and diabetic related disorders, such as retinopathy and neuropathy of the lower extremities, to include as due to herbicide exposure in Vietnam and Thailand, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim for service connection, by letters mailed in June 2004 and August 2011.  

After issuance of these letters, and opportunity for the Veteran to respond, the April 2012 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records and post-service VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf. 

The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.  In this regard, the Board acknowledges that the claims file has not been reviewed by a VA physician for opinion regarding the etiology of the Veteran's diabetes mellitus and related disorders.  However, the Board has determined that an examination to determine etiology is not required in this case because the medical evidence currently of record is sufficient to decide the claim and there is no reasonable possibility that such an examination would result in evidence to substantiate the claim.  In this regard, the Board notes that-as will be discussed in further detail below-the medical evidence of record does not even suggest that the Veteran's diabetes mellitus was incurred in or is otherwise related to service, to include exposure to herbicides therein.

Furthermore, the Board acknowledges that the case was remanded in February 2009 and November 2011 in large part to attempt to verify the Veteran's account of service in Vietnam and exposure to Agent Orange while in Thailand.  The Board directed the RO/Appeals Management Center (AMC) to contact the National Personnel Records Center, U.S. Army and Joint Services Records Center, and the Veteran's commanding officer in Thailand to attempt to obtain any records confirming such service.  The RO was then to make a formal finding on whether the Veteran was exposed to herbicides in service.  The record reflects that the AMC contacted the above-named entities, as well as the Air Force Historical Research Agency, to obtain information regarding the alleged herbicide exposure.  

The AMC issued memoranda in August 2011 and March 2012 indicating that there was a lack of information to corroborate the Veteran's allegation of exposure to herbicides in Vietnam or in Thailand.  While insufficient evidence was found, the Board finds that the AMC's numerous attempts to obtain additional records and issuance of memoranda detailing these steps constitutes substantial compliance with remand instructions.   See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Hence, no further RO action in this regard is required.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R.                § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

In addition to the above-noted authority, the Board notes that service connection may be presumed, for certain chronic diseases, such as diabetes mellitus, which develop to a compensable degree (10 percent for cardiovascular-renal disease and diabetes) within a prescribed period after discharge from service (one year), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

The Veteran contends that he is entitled to service connection for diabetes and related diabetic complications, including retinopathy and neuropathy, as it is related to his Agent Orange exposure during service.  The Veteran indicated that when he was stationed at Korat Air Force Base, Thailand, from September 1972 to September 1973, he participated in two temporary duty assignments in Vietnam.  He reported that he went to Tan Son Nhut from June 10, 1973 to June 20, 1973, and to Cam Ranh Bay from July 25, 1973 to August 2, 1973.  He also reported that Agent Orange was used around Korat Air Force Base.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of these conditions.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 57589 (1996).

Considering the record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus and diabetic related disorders, such as retinopathy and neuropathy of the lower extremities, is not warranted.

In this case, the record does not present a basis for finding that the Veteran was exposed to any herbicide agents in service.  The Veteran's service records do not reflect service in Vietnam.  While the Veteran's DD 214 indicates that he is in receipt of the Vietnam Service and Campaign Medals, the remarks section specifically notes no service in Vietnam, and these medals appear to be based upon his service in Thailand.  

As regards the Veteran's contention that he went to Vietnam on two occasions during his service in Thailand, such accounts are not corroborated despite numerous attempts to obtain information confirming these temporary duty assignments.  The Veteran's service personnel and treatment records confirm that the Veteran served at Korat Air Force Base in Thailand, but do not discuss any temporary duty assignments in Vietnam.  Performance evaluations reflect that he served as an administrative clerk.  While a January 1972 performance evaluation reflects that the Veteran was on temporary duty to another organization for 42 days, this evaluation was dated prior to the Veteran's reported temporary duty assignments in Vietnam, and does not reference temporary duty in Vietnam.  A performance evaluation dated in June 1973-during an alleged temporary duty assignment in Vietnam-does not reference such assignment.  

On two occasions, the Veteran's commanding officer in Thailand, K. A., was asked to verify the Veteran's claimed temporary duty assignments in Vietnam.  At first, K. A. was asked to indicate whether he served with the Veteran in Vietnam, to which he indicated that he did not.  When asked to address whether he had personal knowledge, as the Veteran's supervisor in Thailand, of the Veteran's temporary duty assignments to Vietnam, he responded that he had "no knowledge of [the Veteran's] claims."

In a February 2012 report from an archivist from the Air Force Historical Research Agency, the archivist indicated that he reviewed the official unit histories of the Veteran's unit, the 388th Tactical Fighter Wing and the 388th Avionics Maintenance Squadron, and did not find any mention of anyone going on temporary to Vietnam from June through August 1973.  He noted that there was very little Air Force presence in Vietnam at that time given that any Air Force Base in Vietnam was closed by June 1973.  Furthermore, he noted that while these unit histories did note some temporary duty personnel, these were individuals who came to the base from various locations.  

A report from the Defense Personnel Records Information Retrieval System indicates that records were reviewed for the period from April through September 1973 for the Veteran's unit, but no information documenting temporary duty to Vietnam of the Veteran or any other personnel was found.

As service in Vietnam cannot be confirmed, the Veteran is not entitled to a presumption of exposure to herbicides, to include Agent Orange on this basis.

Regarding the Veteran's contentions that he was exposed to Agent Orange while serving at Korat Air Force Base in Thailand, the Board likewise finds no evidence to indicate or confirm that the Veteran was exposed to Agent Orange in Thailand.

The Board notes that VA Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases when a Veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  The Veteran must have served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See VA Manual M21-1 Manual Rewrite, Part IV, ii, 2., Chapter.10.q. (2011).   It is also noted that herbicide exposure should be conceded on a direct or facts-found basis for Veterans who served on RTAFBs in Thailand, while a member of the U.S. Army, if the claimant provides a statement that he was involved with perimeter security duty, and there is additional credible evidence supporting this statement.

In addition, a recently declassified Department of Defense Report written in 1973 titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972," contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces. 

Indeed, the report from the Air Force Historical Research Agency archivist notes that vegetation control was a serious problem at this base in 1972, especially near the end of the runway and around the perimeter.  He indicated that the base had received Embassy permission to use herbicides and began the program in June.  

Here, however, the record reflects that the Veteran served as an administrative specialist-not in security-and his duties therefore did not likely entail walking the base perimeter.  His performance evaluations and other personnel records during his service in Thailand likewise do not reflect any duties that would require him to be at the base perimeter or runways.  There is no other evidence of record suggestive of exposure to Agent Orange while serving in Thailand.

As, based on the current record, there is no evidence of actual or presumed Agent Orange exposure, the appellant is not entitled to presumptive service connection based on Agent Orange exposure, pursuant to 38 C.F.R. § 3.309(e).

Notwithstanding the above, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. Here, however, the record does not support a finding that diabetes mellitus-first diagnosed many years after service-is medically related to service.

The Veteran's service treatment records do not reflect that the Veteran complained of or was treated for diabetes mellitus or related complications during service.  There were no abnormalities with respect to this condition reported on the Veteran's May 1973 discharge examination.

With respect to post service medical records, VA outpatient treatment records first document diagnosis of diabetes mellitus in 2004.  Continued VA outpatient treatment records dated through 2012, contained in the Virtual VA electronic claims file, show diagnosis and treatment of this disability and related complications.  

The Board notes that the above-cited evidence reflects a post-service diagnosis of diabetes and diabetes related complications.  In this case, VA medical records do not reflect diagnosis until 2004--approximately 30 years after the Veteran's service.  Thus, the diagnosis of diabetes mellitus is well outside the period for establishing service connection on a presumptive basis, and there is no medical suggestion that diabetes was manifest to a compensable degree within one year after the Veteran's separation from service in 1973.  The Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the current diagnosis and any incident of service.  None of the VA medical records treatment records of record reflects any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.

Furthermore, as regards any direct assertions of Veteran and his representative that there the Veteran's diabetes mellitus and diabetic disorders are related to service, no such assertions alone, provide a basis for allowance of the claim.  The Board notes that the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the matter of medical etiology of diabetes mellitus is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render an opinion on etiology.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Borwn, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claims for service connection must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that the diabetes mellitus and related diabetic disorders are medically-related to service, to include herbicide exposure therein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

Service connection for diabetes mellitus and diabetic related disorders, such as retinopathy and neuropathy of the lower extremities, to include as due to herbicide exposure in Vietnam and Thailand, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


